MEMORANDUM ***
Angelina Ceja appeals the district court’s refusal to depart downward at her sentencing hearing. We have jurisdiction pursuant to 18 U.S.C. § 1291. Because we find that Ceja waived her right to appeal in her plea agreement,1 we dismiss her appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. United States v. Michlin, 34 F.3d 896, 898 (9th Cir.1994) ("If the waiver is valid, we must dismiss the appeal.”).